DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102/35 USC § 103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 23-44 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by Swoyer et al (US Publication 2003/0045919) or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as 
Referring to Claim 23, Swoyer et al teaches a method for treating incontinence, the method comprising: positioning a medical lead (e.g. Figure 1, lead 15) proximate to a sacral nerve of a patient (e.g. abstract and Paragraph [0002] and Figure 7), wherein the medical lead comprises: an elongated member having a proximal end, an axis, and a distal end, the proximal end being configured to electrically couple to a medical device comprising stimulation circuitry (e.g. Figure 1, elongated member/lead 15 and Paragraph [0006] discloses connecting its [lead] proximal end with an implantable pulse generator (IPG) implanted subcutaneously); four stimulation electrodes disposed closer to the distal end of the elongated member than the proximal end of the elongated member, the four stimulation electrodes being configured to deliver electrical stimulation generated by the medical device to the sacral nerve of the patient when the medical lead is electrically coupled to the medical device (e.g. Figure 1, electrodes 25, 30, 35, and 40 and Paragraph [0050]); a plurality of fixation structures arranged to form a helical pattern around a portion of an outer surface of the elongated member and configured to engage tissue within the patient, wherein the helical pattern is disposed proximal of the four stimulation electrodes, and wherein each fixation structure of the plurality of fixation structures has a free end configured to be moved in a radial direction away from the axis of the elongated member (e.g. Figure 1, Elements 125, 130, 135, and 140 in a helical pattern as shown in the annotated figure below and Paragraph [0025] discloses extending radially from the lead body and are adapted to be folded inward against the lead body when fitted into and constrained by the lumen of an introducer).

    PNG
    media_image1.png
    582
    614
    media_image1.png
    Greyscale

In the alternative that Swoyer et al does not disclose the fixation structures are arranged to form a helical pattern.
 	Osypka teaches that it is known to use a discontinuous helical thread using a series of spaced-apart projections as set forth in Figure 4 and Column 5 lines 5-8 to provide so that tissue can penetrate into the gaps when the screw is fully introduced into the tissue so that the anchoring action is even more satisfactory than in the case of a screw having a thread with smooth flanks (e.g. Column 5 lines 22-26).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Swoyer et al, with discontinuous helical thread using a series of spaced-apart projections as taught by Osypka, since such a modification would provide the predictable results of tissue penetration 

Referring to Claims 24 and 34, Swoyer et al in view of Osypka teaches the claimed method, further comprising connecting the medical lead to the medical device after the medical lead is positioned in the patient (e.g. Paragraph [0006] discloses implantation is accomplished by implanting a permanent neurostimulation lead, extending the proximal portion of the lead body subcutaneously, and connecting its proximal end with an implantable pulse generator (IPG)).

Referring to Claim 25, Swoyer et al in view of Osypka teaches the method of claim 23, further comprising removing a sheath from the medical lead to deploy the plurality of fixation structures and anchor the lead in tissue of the patient, wherein the sheath is configured to deflect and cover the plurality of fixation structures (e.g. Paragraphs [0025] and [0065]).

Referring to Claims 26 and 35, Swoyer et al in view of Osypka teaches the claimed method, wherein the fixation structures of the plurality of fixation structures are configured to fold towards the elongated member when restrained by the sheath (e.g. Paragraphs [0025] and [0065]).

Referring to Claims 27 and 36, Swoyer et al in view of Osypka teaches the claimed method, wherein removing the sheath from the medical lead comprises withdrawing the 

Referring to Claims 28 and 38, Swoyer et al in view of Osypka teaches the claimed method, except further comprising rotating the medical lead to advance the medical lead toward the sacral nerve.
 	Osypka teaches that it is known to rotating the medical lead to advance the medical lead as set forth in Figure 4 and Column 5 lines 5-8 to provide improved introduction and holding without subjecting the tissue to extensive or pronounced deformation during insertion (e.g. Column 7 lines 5-12).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Swoyer et al, with rotating the medical lead to advance the medical lead as taught by Osypka, since such a modification would provide the predictable results of improved introduction and holding without subjecting the tissue to extensive or pronounced deformation during insertion.

Referring to Claims 29 and 39, Swoyer et al in view of Osypka teaches the claimed method, wherein the plurality of fixation structures is attached to the elongated member (e.g. Figure 1, abstract and Paragraph [0025]).

Referring to Claims 30 and 40, Swoyer et al in view of Osypka teaches the claimed method, wherein the plurality of fixation structures comprises a polymer (e.g. Paragraph [0059]).

Referring to Claims 31 and 41, Swoyer et al in view of Osypka teaches the claimed method, wherein the plurality of fixation structures comprises polyurethane (e.g. Paragraph [0059]).

Referring to Claims 32 and 42, Swoyer et al in view of Osypka teaches the claimed method, wherein each fixation structure of the plurality of fixation structures comprises a rectangular cross-sectional shape (e.g. Figure 3, Element 170).
 	Additionally, it would have been obvious to modify the fixation structures of Swoyer et al in view of Osypka to comprise a rectangular cross-sectional shape, since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Swoyer et at in view of Osypka which hold the electrodes in place (e.g. Paragraph [0017]).

Referring to Claim 33, Swoyer et al teaches a method for anchoring a medical lead within tissue, the method comprising: positioning the lead proximate to a sacral nerve of a 
Referring to Claim 37, Swoyer et al in view of Osypka teaches the method of claim 33, wherein positioning the lead proximate to the sacral nerve of the patient comprises guiding the lead to a location proximate to the sacral nerve (e.g. Paragraphs [0023] and [0031]).

Referring to Claim 43, Swoyer et al in view of Osypka teaches the method of claim 33, wherein each fixation structure of the helical pattern of fixation structures is configured to extend away from the elongated member in response to removal of the sheath from the respective fixation structure (e.g. Paragraphs [0025] and [0065]).

Referring to Claim 44, Swoyer et al teaches a method for anchoring a medical lead for treating incontinence, the method comprising: positioning the medical lead proximate to a sacral nerve of a patient (e.g. abstract and Paragraph [0002] and Figure 7), wherein the medical lead comprises: an elongated member having a proximal end and, an axis, a distal end, the proximal end being configured to electrically couple to a medical device comprising stimulation circuitry (e.g. Figure 1, elongated member/lead 15 and Paragraph [0006]); four stimulation electrodes disposed closer to the distal end of the elongated member than the proximal end of 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,561,835. Although the claims at issue are not identical, they are not patentably distinct from each other because following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J LEVICKY whose telephone number is (571)270-3983. The examiner can normally be reached Monday-Thursday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792